Citation Nr: 1603015	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-25 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for a low back disability. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, adjustment disorder, and depression.

5. Entitlement to service connection for a left leg disability, to include as secondary to a low back disability. 

6. Entitlement to service connection for a right leg disability, to include as secondary to a low back disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with prior and subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Regional Office (RO) in Montgomery, Alabama.  

A personal hearing was held in September 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  Additional evidence in the form of private treatment records was received from the Veteran at that time.  As the Veteran has waived initial RO review of this evidence, the Board will consider it. 38 C.F.R. § 20.1304.   

With respect to the claim for an acquired psychiatric disorder, the Board notes that the record also contains mood disorder, adjustment disorder, and depression diagnoses.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, in view of the multiple psychiatric diagnoses of record and the holding of the United States Court of Appeals for Veterans Claims in Clemons, the Board has expanded the Veteran's psychiatric claim as noted on the title page.

Lastly, in the December 2010 rating decision on appeal, the RO also denied claims of entitlement to service connection for a left femoral head fracture (claimed as left hip); hypertension; and sleep apnea.  In a January 2011 Notice of Disagreement, the Veteran expressly disagreed with the December 2010 denial of these claims.  However, in an April 2012 communication, the Veteran clarified that he wished to appeal only those issues pertaining to the back, PTSD, and left and right leg disabilities.  He stated, "I wish to withdraw the remaining issues of service connection for sleep apnea, hypertension, and residuals of fractured femur."  Accordingly, in August 2013, the RO issued a statement of the case which appropriately limited the issues to those claims pertaining to the back, PTSD, and left and right leg disabilities.  The Veteran, in turn, perfected an appeal as to those issues in September 2013. See VA Form 9.  However, during his hearing before the undersigned, the Veteran again raised the issues of entitlement to service connection for sleep apnea, hypertension, and residuals of a fractured femur.  These issues are thus referred to the AOJ as indicated below. 

The issues of entitlement to service connection for sleep apnea, hypertension, and residuals of a fractured femur have been raised by the record during the September 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.


The issues of entitlement to service connection for a low back disability, an acquired psychiatric disorder, a left leg disability, and a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An August 2008 rating decision denied service connection for a low back disability and PTSD; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2. The evidence added to the record since the August 2008 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claims for a low back disability and PTSD. 


CONCLUSIONS OF LAW

1. The August 2008 rating decision denying entitlement to service connection for a low back disability and PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. Evidence received since the August 2008 RO decision is new and material and the claim of entitlement to service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the August 2008 RO decision is new and material and the claim of entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for a back disability (claimed as back spasms) and PTSD in October 2007.  

In an August 2008 rating action, the RO denied the back claim on the basis that service treatment records showed no treatment/diagnosis of a back condition and treatment for such was not shown until 2004.  The RO also denied the PTSD claim on the basis that no current PTSD diagnosis was shown by the record.  The Veteran was notified of the August 2008 rating decision and of his appellate rights.  

Although the Veteran requested to reopen his claims of service connection for a back disability and PTSD in an October 2008 communication (i.e., within one year of the August 2008 rating decision), the Veteran submitted no evidence in support of this contention.  The RO confirmed this in a July 2009 letter, notifying the Veteran that since he had not provided any new evidence to review, the RO was unable to consider it a reopened claim; he was again informed he had one year to appeal the decision from the date of the August 2008 rating notification letter.  Thus, the RO expressly determined that no new and material evidence, including the October 2008 communication, had been submitted.  Beraud v. McDonald, 766 F.3d 1402 (2014).   

Furthermore, a careful reading of the Veteran's October 2008 statement shows no intent to disagree with the findings of the August 2008 rating decision. See 38 C.F.R. § 20.201 (2015)(defining a notice of disagreement as "a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.").  

Accordingly, the Board concludes that the Veteran's October 2008 statement cannot be construed as a valid notice of disagreement to the August 2008 rating decision and that the August 2008 rating decision is final. Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Moreover, no new and material evidence pertaining to these issues was obtained or submitted within one year of the rating decision.

The Veteran submitted another request to reopen his claims in June 2010.  

The RO subsequently denied the Veteran's request to reopen his claim for a low back disability in the December 2010 rating decision currently on appeal on the grounds that he failed to submit new and material evidence.  The RO reopened the claim pertaining to PTSD, but continued to deny the claim. But see, Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The Veteran was notified of these decisions and timely perfected his appeal. 

Additional evidence received since the prior final August 2008 rating decision includes VA treatment records, "buddy statements," and lay statements and testimony from the Veteran.  

The Board finds that some of the evidence received since the prior final August 2008 rating decision is new and material.  Specifically, the claims file now contains a provisional PTSD diagnosis. See, e.g., February and April 2014 VA Psychiatrist Outpatient Notes.  

The Veteran also provided testimony to the effect that he first experienced back problems while driving tractors across rough terrain in the desert/Gulf.  He testified that he was treated in sick call and has suffered from back/leg problems since active duty service.  He also submitted a corroborating buddy statement. See May 2015 Buddy Statement.  

The Board finds that the above-described VA diagnosis of a psychiatric disorder and the Veteran's testimony concerning in-service back injury and ongoing symptomatology constitutes new and material evidence, as they relate to previously unestablished facts necessary to substantiate the claims. See Shade, supra.  Thus, the claims are reopened. 

ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a low back disability is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for PTSD is granted, and the claim is reopened.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

The Veteran asserts that his current back and bilateral leg conditions stem from his sole period of active duty service, from November 1990 to June 1991 - specifically, from his service in Southwest Asia, from January 1991 to May 1991.  

During his Board hearing before the undersigned, he testified that he first experienced problems with his back and legs while driving tractors across rough terrain in the desert/Gulf.  He stated that he was treated in sick call and has suffered from back/leg problems since active duty service.  He reported that his post-active duty service treatment included/es treatment from the VA Medical Centers (VAMCs) in Birmingham and Montgomery, Alabama, as well as a private provider, Dr. K. 

He alternatively asserts that his bilateral leg condition(s) is/are proximately due to, or aggravated by the back condition. 

Service treatment records show that the Veteran was treated in December 1990 for complaints of pain in the "[left] side of the back" when coughing and muscle pain in the left leg after exercise.  The left calf was tender upon examination.  The assessment was tendonitis.  He was placed on profile for 14 days.  

A contemporaneous Individual Sick Slip reflects the foregoing findings and notes that the "injury" was incurred "in the line of duty."  

A December 1990 Screening Note of Acute Medical Care likewise reflects complaints of left hip and leg pain and a past medical history of a motor vehicle accident in 1989 from which he sustained "a lot" of injuries.  

In a May 2015 "buddy statement," L.D.B. stated that he witnessed the Veteran's leg and back pain while driving through the rough terrain of the desert.  

VA and private treatment records confirm current diagnoses/complaints of back pain, degenerative changes at L4-5, L5-S1, L5-S1 stenosis, L4-5 subluxation, severe lumbar stenosis, knee pain, knee arthralgia, and sciatica.  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83.

In light of the Veteran's current diagnoses pertaining to the low back and legs/knees, statements indicating he has experienced back and leg symptoms ever since a period of active service, service medical records documenting back and leg symptoms during service in the Army National Guard, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back and bilateral leg conditions.   

The Veteran also asserts that his psychiatric disorder (variously diagnosed as PTSD, mood disorder, adjustment disorder, and depression) is related to active duty service.  

In hearing testimony and in statements of record, the Veteran recounted several stressor events that occurred during his active duty in the Southwest Asia theater of military operations from January 1991 to May 1991.  Specifically, during his Board hearing he recalled that he/his unit came under attack while driving fuel tanks in the Gulf region.  In a December 2010 statement, he reported that he served on the front lines at the Euphrates River in Iraq, refueled tanks at night, and came under enemy fire. See also corroborating May 2015 Buddy Statement from L.D.B.  He also reported that he had to maneuver the tanks/truck over and around dead bodies.  In a December 2010 "buddy statement," W.P. stated that he and the Veteran rescued fellow soldiers after a Humvee turned over and pinned them underneath the vehicle.  W.P. stated that the soldiers' legs/feet were mangled.  This incident occurred while stationed at LOG Base Alpha (781st Transportation Company, Alabama Army National Guard).  The Veteran submitted a similar account of these stressor events.  In another December 2010 stressor statement, the Veteran reported that he witnessed the enemy roll a burning bus equipped with a bomb into his base area (LOG Base Alpha, Iraq); the bus exploded before it reached the base.  The Veteran's DD 214 shows that his military occupational specialty was motor transportation operator. 

The Board acknowledges that the record contains an August 2008 formal finding of a lack of information to corroborate stressors associated with a claim for service connection for PTSD.  However, the Veteran has provided more information regarding his claimed stressors through the above written statements, hearing testimony, buddy statements, and in his discussions with VA medical providers. See VA Treatment Records, generally.  Also, during the course of the appeal, the VA regulations pertaining to PTSD were amended.  See 38 C.F.R. § 3.304(f) (3). 

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes. See McLendon, supra.  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD; and if so, whether such PTSD is due to fear of hostile military activity.

Lastly, as the case must be remanded, efforts should be made to obtain all outstanding VA and/or private treatment records pertinent to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain copies of any outstanding private and/or VA records pertinent to the Veteran's claims, to include records of treatment from private provider, Dr. K., and treatment records from the VAMCs in Birmingham and Montgomery, Alabama. 

The Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) with respect to any outstanding records which are unavailable.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his low back disorder(s).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

a. The examiner should identify all current diagnoses pertaining to the low back. 

b. Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed low back disorder is etiologically related to service.  In so opining, the examiner should specifically consider the Veteran's contentions that his back problems began during active duty service while operating tractors on rough terrain in the desert.

The complete rationale for all opinions should be set forth. 
If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his claimed right and left leg disorder(s).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

a. The examiner should identify all current diagnoses pertaining to the legs.  

b. Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed right and/or left leg disorder(s) is/are etiologically related to service.  In so opining, the examiner should specifically consider the Veteran's contentions that his leg problems began during active duty service after operating tractors on rough terrain in the desert. 

c. The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed disorder of the left leg and/or right leg is/are caused by OR aggravated by a low back disorder.  

The complete rationale for all opinions should be set forth. If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current acquired psychiatric disorder.  In so doing, please note that the record reflects diagnoses of PTSD, mood disorder, adjustment disorder, and depression.

b. For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not that the disorder is related to the Veteran's period of military service, to include his service in the Southwest Asia Theater of military operations.  The examiner should specifically identify the specific stressor(s) upon which the diagnosis of any PTSD is based. 

c. If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.

The complete rationale for all opinions should be set forth. If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


